Citation Nr: 1124022	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from June 1946 to September 1948.  The Veteran died in mid-2006 at the age of 79.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the cause of the Veteran's death.  The Board remanded the case in April 2010 to develop additional evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran died in mid-2006 at the age of 79.  According to his certificate of death, the immediate cause of death was cardiopulmonary arrest due to or as a consequence of malignant left parotid tumor and chronic obstructive pulmonary disease.  The other significant condition contributing to death, but not resulting in the underlying cause was coronary artery disease.

2.  During his lifetime the Veteran was service-connected for schizophrenic reaction; this condition played no role in his death.  

3.  During service the Veteran did not participate in a radiation-risk activity.  His duties during service included being stationed in Japan at the end of World War II, but he was not in Hiroshima or Nagasaki, or within 10 miles of the city limits of either of these cities, during the period from August 1945 to July 1946.  Actual radiation exposure in service is not shown.  While a serviceman departing Hara-Machida en route to Kashii in November 1946 and Camp Mower to the 4th Replacement Depot, Tokyo, in October 1947 (transportation would have been via train) would most likely have passed through Hiroshima, scientific dose reconstruction indicates that an eight-hour visit to Hiroshima ground zero resulted in a calculated dose estimate of less than 0.001 rem.

4.  The fatal left parotid sarcoma was not diagnosed in service or for many years thereafter.

5.  There is no competent evidence that left parotid sarcoma is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Letters in October 2000 and May 2010 provided adequate notice regarding the Hupp requirements applicable to DIC claims.  The letters informed the appellant that the evidence must show that the Veteran died from a service-related injury or disease; notice that encompasses, in layperson's terms, the requirements for substantiating a claim that the Veteran died of a condition that warranted service connection.    

Clearly, these notice letters did not specifically inform the appellant that the Veteran was service-connected for schizophrenic reaction.  However, the appellant, who has been assisted by her representative, is clearly aware of this fact and the evidentiary requirements necessary to substantiate this aspect of her claim.  In statements to the Board she has referred to his service-connected disability and has presented arguments regarding this disability.

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all medical and other records that she and her representative identified as relevant to her appeal.  

In remanding the case, the Board left the decision to obtain a medical opinion to the discretion of the RO.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), the Court discussed the circumstances that would require VA to obtain a medical nexus opinion.  And in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant, in obtaining a medical opinion for a DIC claim - including, as here, for cause of death, it does require VA to assist a claimant in obtaining this opinion whenever necessary to substantiate the DIC claim.  See, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

The record is absent for competent medical evidence that the Veteran's death was the result of a disease or injury incurred in or aggravated by active service or that a service-connected disability caused or contributed substantially or materially to the Veteran's death.  There are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of necessitating a VA examination.  Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements.  However, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, there is no competent evidence suggesting any direct association between the Veteran's death and his period of active service.  While the appellant has asserted a relationship between the Veteran's death and radiation exposure, as noted, service connection was not in effect for any disabilities that caused his death.  Additionally, according to the record from the Defense Threat Reduction Agency (DTRA), the estimated dosage that was considered to be present during his period of service was negligible.  Moreover, the appellant, as a lay person is not competent to offer an opinion on a matter requiring medical expertise.  Id.  Consequently, the Board finds that an examination (medical opinion in this case) is not warranted because the evidence does not include competent evidence relating the Veteran's death to any event or injury in service.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.



Service Connection For The Cause Of The Veteran's Death

The appellant points out that the Veteran was stationed in Sasebo, Japan, which is only miles from Nagasaki, Japan.  She argues that the Veteran had a nervous breakdown at this time, which caused his disabilities from radiation exposure.  She lists the disabilities as cancer of the trachea in 1979, cancer of the esophageus in 1983, and finally his fatal parotid sarcoma.  She believes that these were all caused by his radiation exposure.

There are no inservice records referring to any cancer during service or within a year of service discharge.  Post service records show that a basal carcinoma was excised from the left medial canthus in September 1978.  Follow up radiation treatment was performed.  In May 1979, he underwent segmental tracheal resection due to squamous cell carcinoma.  Follow up radiation treatment was also performed.  

In December 1983, a total laryngectomy, radical neck dissection, and dermal graft were performed as a result of squamous cell cancer.  A February 2006 VA radiation oncology report shows that a December 2005 CT scan and January 2006 magnetic resonance imaging (MRI) study revealed a left superficial parotid sarcoma tumor.  In this clinical report, it was noted that the Veteran underwent radiation treatment in both 1979 and 1984.  It was determined that his left parotid tumor was related to his prior radiation treatment for squamous cell cancer.  He underwent a left total parotidectomy with partial VII nerve preservation later that month.  He was eventually released to hospice care and died.   

At the time of the Veteran's death, service connection was in effect for schizophrenic reaction considered 50 percent disabling.  

The Veteran died in mid-2006 at the age of 79.  The Certificate of Death lists the immediate cause of the Veteran's death as cardiopulmonary arrest due to or as a consequence of malignant left parotid tumor and chronic obstructive pulmonary disease.  The other significant condition contributing to death, but not resulting in the underlying cause was coronary artery disease.  As noted above, the appellant's contention is that the Veteran's fatal cancer resulted from exposure to radiation while stationed in Japan.

In order to establish service connection for the cause of a Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute the contributory cause of death it must be shown that a service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered a Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for cause of the Veteran's death under any theory of entitlement.

The provisions of 38 C.F.R. § 3.309(d)(1) provide that the diseases listed in 3.309(d)(2) shall be service-connected if they become manifest in a "radiation-exposed Veteran" as defined in 3.309(d)(3).  There are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) if the Veteran has "participated in a radiation-risk activity."  The Veteran's malignant left parotid sarcoma is not eligible for presumptive service connection because the Board finds the Veteran did not participate in a "radiation-risk activity" as defined by the regulation while in service.

The regulation defines "radiation-risk activity" as (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) within ten miles of the occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945 and ending on July 1, 1946; (C) Internment as a prisoner of war in Japan under certain conditions; and (D) Certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii).  There is no credible evidence in the file that the Veteran participated in any of these activities.  The appellant has not alleged that the Veteran  participated in any of these activities.  Since the Veteran did not participate in a defined "radiation-risk activity," he is not eligible for presumptive service connection for left parotid tumor.

As to the second method, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed Veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The regulation provides a list of recognized radiogenic diseases in 38 C.F.R. § 3.311(b)(2), and the regulatory time period when the diseases must become manifest. 38 C.F.R. § 3.311(b)(5).  A parotid sarcoma developing more than five years after the radiation exposure is considered a radiogenic disease under this provision.  See 38 C.F.R. §§ 3.311(b)(2)(xxiv), (b)(5)(iv).

Under the regulation, it states that the Veteran must have (1) been exposed to ionizing radiation in service; (2) developed a radiogenic disease; and (3) the disorder must have been manifested within the period specified in the regulation before the claim will be referred to the Under Secretary for Benefits for consideration.  The regulation further states that if any of the three requirements are not met, "it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances."  38 C.F.R. § 3.311(b)(1).

In this case, the evidence shows that the Veteran failed to meet the criteria of being exposed to ionizing radiation in service.  The case was referred to the DTRA where it was reviewed in July 2010.  It discussed the VA definition of "occupation of Hiroshima and Nagasaki."  The DTRA then summarized that the available records did not document that the Veteran was present with American occupation forces in Hiroshima and Nagasaki or within 10 miles of either of these cities before July 1, 1946.  This precludes consideration as a member of the American occupation of Hiroshima or Nagasaki, as defined.  The report went on to state:

...According to the unit morning reports, [the Veteran] was stationed at Hara-Machida (approximately 415 miles from Hiroshima and 580 miles from Nagasaki) from November 14 to 19, 1946; Kashii (approximately 90 miles from both cities) from November 21 to 30, 1946; and Sasebo, Camp Mower, and Ainoura (approximately 180 miles from Hiroshima and 30 miles from Nagasaki) from December 1, 1946 to October 8, 1947.  He was also hospitalized at Fukuoka (approximately 90 miles from both cities) from September 4 to October 4, 1947.  

Taking into account the transportation system of Japan during November 1946, and October 1947 a serviceman departing Hara-Machida en route to Kashii in November 1946 and Camp Mower to the 4th Replacement Depot, Tokyo, in October 1947 (transportation would have been via train) would most likely have passed through Hiroshima.  A scientific dose reconstruction indicates that an 8-hour visit to Hiroshima ground zero as early as October 7, 1945 (the day of occupation force arrival at the city), results in a calculated dose of less than 0.001 rem.  This is more than one year prior to [the Veteran's] first transit of Hiroshima.  Accordingly, his calculated external dose is less than 0.001 rem, and his internal dose to his left parotid is 0.0 rem.  

The DTRA noted, in summary, that according to the scientific radiation dose assessment for the Veteran, he had no potential for exposure to radiation from the strategic bombing of Hiroshima or Nagasaki.  This is evidence against a finding such exposure.  Moreover, there is no alternative credible evidence of in-service exposure to ionizing radiation.  Thus, service connection for metastatic melanoma may not be granted based upon the application of 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1).

The next issue is whether there is any evidence of an in-service incurrence of left parotid sarcoma manifestations of such to a compensable degree within one year following service discharge, or evidence showing that the disorder is otherwise due to service.  The service treatment records show no evidence of treatment for parotid sarcoma during service, let alone within a year of service discharge.  

Further, there are no records showing complaints of any cancer until 1978, so for some 30 years after the Veteran's service ended, when he first received treatment for basal carcinoma.  There is no treatment for the left parotid sarcoma until 2005 when a VA computerized tomography (CT) scan showed evidence of the tumor.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Moreover, the record does not contain a medical nexus opinion attributing the Veteran's cancers to his period of active service.  His parotid sarcoma has been diagnosed as secondary to his radiation treatment for earlier cancers.  And these cancers have not been linked to active service.

The Board does not doubt the sincerity of the appellant's belief that the Veteran developed cancer as a result of an in-service incident, to include exposure to ionizing radiation; however, as a lay person without the appropriate medical training and expertise, she simply is not competent to state that the left parotid sarcoma had its origins in service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").

The appellant has submitted articles related to atomic bomb survivors in support of her contention that the Veteran's cancers are secondary to radiation exposure.  While it is argued that such literature is supportive of the claim for service connection, the Board finds that such generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Without competent evidence linking left parotid sarcoma with some incident of the Veteran's service, the claim for service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim of entitlement to service connection for cause of the Veteran's death, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


